Execution Copy

NCI BUILDING SYSTEMS, INC.
DEFERRED COMPENSATION PLAN
(Amended and Restated effective January 31, 2016)




[CONFORMED COPY INCLUDING FIRST THROUGH SIXTH AMENDMENTS]



1
 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
Page


 
 
 
 
 
Article 1 Definitions
1


Article 2 Selection, Enrollment, Eligibility
9


2.1
Selection by Committee
9


2.2
Enrollment and Eligibility Requirements; Commencement of Participation
9


Article 3 Deferral Commitments/Company Contribution Amounts/ Company Restoration
Matching Amounts/ Vesting/Crediting/Taxes
10


3.1
Minimum Deferrals
10


3.2
Maximum Deferral
11


3.3
Election to Defer; Effect of Election Form
11


3.4
Withholding and Crediting of Annual Deferral Amounts
13


3.5
Company Contribution Amount
13


3.6
Company Restoration Matching Amount
13


3.7
Crediting of Amounts after Benefit Distribution
14


3.8
Vesting
14


3.9
Crediting/Debiting of Account Balances
16


3.10
FICA and Other Taxes
17


Article 4 Scheduled Distribution; Unforeseeable Emergencies
18


4.1
Scheduled Distribution
18


4.2
Postponing Scheduled Distributions
19


4.3
Other Benefits Take Precedence Over Scheduled Distributions
19


4.4
Unforeseeable Emergencies
19


4.5
Distributions from the Company Stock Fund
20


Article 5 Change in Control Benefit
21


5.1
Change in Control Benefit
21


5.2
Payment of Change in Control Benefit
21


Article 6 Retirement Benefit
21


6.1
Retirement Benefit
21


6.2
Payment of Retirement Benefit
21


Article 7 Termination Benefit
22


7.1
Termination Benefit
22


7.2
Payment of Termination Benefit
22


Article 8 Disability Benefit
22


8.1
Disability Benefit
22


8.2
Payment of Disability Benefit
23


Article 9 Death Benefit
23


9.1
Death Benefit
23




i
 


--------------------------------------------------------------------------------




9.2
Payment of Death Benefit
23


Article 10 Beneficiary Designation
23


10.1
Beneficiary
23


10.2
Beneficiary Designation
23


10.3
Acknowledgment
23


10.4
No Beneficiary Designation
24


10.5
Doubt as to Beneficiary
24


10.6
Discharge of Obligations
24


Article 11 Leave of Absence
24


11.1
Paid Leave of Absence
24


11.2
Unpaid Leave of Absence
24


11.3
Leaves Resulting in Separation from Service
25


Article 12 Termination of Plan, Amendment or Modification
25


12.1
Termination of Plan
25


12.2
Amendment
25


12.3
Plan Agreement
26


12.4
Effect of Payment
26


Article 13 Administration
26


13.1
Administrator Duties
26


13.2
Administration Upon Change In Control
27


13.3
Agents
27


13.4
Binding Effect of Decisions
27


13.5
Indemnity of Administrator
27


13.6
Employer Information
28


Article 14 Other Benefits and Agreements
28


14.1
Coordination with Other Benefits
28


Article 15 Claims Procedures
28


15.1
Presentation of Claim
28


15.2
Notification of Decision
28


15.3
Review of a Denied Claim
29


15.4
Decision on Review
29


15.5
Legal Action
30


Article 16 Trust
30


16.1
Establishment of the Trust
30


16.2
Interrelationship of the Plan and the Trust
30


16.3
Distributions From the Trust
30


16.4
Common Stock for the Company Stock Fund
30


Article 17 Miscellaneous
31


17.1
Status of Plan
31


17.2
Unsecured General Creditor
31




-ii-
 


--------------------------------------------------------------------------------




17.3
Employer’s Liability
31


17.4
Nonassignability
31


17.5
Not a Contract of Employment
31


17.6
Furnishing Information
32


17.7
Terms
32


17.8
Captions
32


17.9
Governing Law
32


17.10
Notice
32


17.11
Successors
33


17.12
Spouse’s Interest
33


17.13
Validity
33


17.14
Incompetent
33


17.15
Court Order
33


17.16
Distribution in the Event of Income Inclusion Under 409A
33


17.17
Deduction Limitation on Benefit Payments
34


17.18
Insurance
34


17.19
Limitation of Rights
34






-iii-
 


--------------------------------------------------------------------------------




NCI BUILDING SYSTEMS, INC.
DEFERRED COMPENSATION PLAN
(Amended and Restated effective January 31, 2016)
Purpose
The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
NCI Building Systems, Inc., a Delaware corporation, and its subsidiaries, if
any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.
This Plan, which was originally effective December 8, 2005, was amended and
restated effective as of January 1, 2007, as of August 19, 2008, and as of
December 1, 2009. The terms of the Plan, as amended and restated effective as of
January 31, 2016, shall govern all amounts accrued under the Plan. The Plan is
intended to comply with all applicable law, including Code Section 409A and
related Treasury guidance and Regulations, and shall be operated and interpreted
in accordance with this intention. Consistent with the foregoing, and in order
to transition to the provisions of the Plan, as amended, as well as to the
requirements of Code Section 409A and related Treasury guidance and Regulations,
the Administrator has utilized or made available to Participants certain
transition relief described more fully in Appendix A of this Plan.
Article 1
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

1.2
“Administrative Committee” shall mean the Administrative Committee appointed by
the Committee or the Board of Directors of the Company to assist with the
administration of this Plan.

1.3
“Administrator” shall mean the Administrator described in Article 13 and
appointed by the Administrative Committee.

1.4
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the following amount: (i) the sum of the
Participant’s Annual Deferral Amount, Company Contribution Amount and Company
Restoration Matching Amount


-1-
 


--------------------------------------------------------------------------------




for any one Plan Year, plus (ii) amounts credited or debited to such amounts
pursuant to this Plan, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to the Annual Account
for such Plan Year. The Annual Account shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.
1.5
“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus, Director Fees and such other compensation that is eligible for deferral
as designated by the Administrative Committee, which a Participant elects to
defer for any one Plan Year in accordance with Article 3, without regard to
whether such amounts are withheld and credited during such Plan Year. In the
event of a Participant’s Retirement, Disability, death or Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

1.6
“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the vested portion
of each Annual Account shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Administrator in its sole discretion, and (ii) for remaining annual
installments, the vested portion of each applicable Annual Account shall be
calculated on every anniversary of such calculation date, as applicable. Each
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due to the Participant. By way of example,
if the Participant elects a ten (10) year Annual Installment Method as the form
of Retirement Benefit for an Annual Account, the first payment shall be 1/10 of
the vested balance of such Annual Account, calculated as described in this
definition. The following year, the payment shall be 1/9 of the vested balance
of such Annual Account, calculated as described in this definition.

1.7
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, restricted stock or restricted stock units, relocation expenses,
incentive payments, non-monetary awards, director fees and other fees, and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.


-2-
 


--------------------------------------------------------------------------------




1.8
“Beneficiary” shall mean one or more persons, trusts or trustees of a trust,
partnership, corporation, limited liability partnership, limited liability
company, estates or other entities, designated in accordance with Article 10,
that are entitled to receive benefits under this Plan upon the death of a
Participant.

1.9
“Beneficiary Designation Form” shall mean the form established from time to time
by the Administrator that a Participant completes, signs and returns to the
Administrator to designate one or more Beneficiaries.

1.10
“Benefit Distribution Date” shall mean a date that triggers distribution of a
Participant’s vested benefits. A Benefit Distribution Date for a Participant
shall be determined upon the occurrence of any one of the following:


-3-
 


--------------------------------------------------------------------------------




(a)
If the Participant Retires, the Benefit Distribution Date for his or her vested
Account Balance shall be (i) the last day of the six-month period immediately
following the date on which the Participant Retires if the Participant is a Key
Employee, and (ii) for all other Participants, the date on which the Participant
Retires; provided, however, in the event the Participant changes the Retirement
Benefit election for one or more Annual Accounts in accordance with
Section 6.2(b), the Benefit Distribution Date for such Annual Account(s) shall
be postponed in accordance with such section 6.2(b); or

(b)
If the Participant experiences a Termination of Employment, the Benefit
Distribution Date for his or her vested Account Balance shall be (i) the last
day of the six-month period immediately following the date on which the
Participant experiences a Termination of Employment if the Participant is a Key
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Termination of Employment; or

(c)
If the Participant dies prior to the complete distribution of his or her vested
Account Balance, the Participant’s Benefit Distribution Date shall be the date
on which the Administrator is provided with proof that is satisfactory to the
Administrator of the Beneficiary’s status; or

(d)
If the Participant becomes Disabled, the Participant’s Benefit Distribution Date
shall be the date on which the Participant becomes Disabled; or

(e)
If a Change in Control occurs prior to the Participant’s Termination of
Employment, Retirement, death or Disability, the Participant’s Benefit
Distribution Date shall be the date on which the Company experiences a Change in
Control, if the Employee has previously elected to receive the Change in Control
Benefit described in Article 5, as determined by the Administrator in its sole
discretion. If the Participant has not made a prior election to receive the
Change in Control Benefit, then it will be paid in accordance with the remaining
provisions of this Plan (i.e. as a Scheduled Distribution or upon Termination of
Employment, Retirement, death or Disability).

1.11
“Bonus” shall mean any cash compensation, in addition to Base Salary, earned by
a Participant for services rendered during a Plan Year, under any Employer’s
annual bonus and cash incentive plans.

1.12
“Change in Control” shall mean any “change in control event” as defined in
accordance with Code Section 409A and related Treasury guidance and Regulations
to the extent applicable to the Company.

1.13
“Change in Control Benefit” shall have the meaning set forth in Article 5.


-4-
 


--------------------------------------------------------------------------------




1.14
“Claimant” shall have the meaning set forth in Section 15.1.

1.15
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.16
“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

1.17
“Company” shall mean NCI Building Systems, Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.

1.18
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

1.19
“Company Restoration Matching Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.6.

1.20
“Company Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

1.21
“Company Stock Fund” shall mean an investment fund consisting of notional shares
of Company Stock.

1.22
“Death Benefit” shall mean the benefit set forth in Article 9.

1.23
“Director” shall mean any member of the board of directors of the Company. A
Director who is also an Employee shall be considered an Employee for all
purposes with respect to Base Salary and Bonus deferrals and shall be considered
a Director for all purposes with respect to deferrals of any Director Fees.

1.24
“Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

1.25
“Disability” or “Disabled” shall be defined as follows:

(a)
For purposes of determining a Participant’s Benefit Distribution Date described
in Section 1.10(d) and whether a Participant qualifies for the benefit set forth
in Article 8, “Disability” or “Disabled” shall mean a physical or mental
condition that qualifies as a total and permanent disability under the
employer’s long term disability plan and which satisfies the definition of
disability under Code Section 409A.

(b)
For the sole purpose of applying the vesting provisions of Section 3.8(d),
“Disability” or “Disabled” shall mean (i) a period of disability during which a
Participant qualifies for permanent disability benefits under the Participant’s


-5-
 


--------------------------------------------------------------------------------




Employer’s long-term disability plan, or (ii) if a Participant does not
participate in such a plan, a period of disability during which the Participant
is determined to be totally disabled by the Social Security Administration.
1.26
“Disability Benefit” shall mean the benefit set forth in Article 8.

1.27
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Administrator that a Participant completes,
signs and returns to the Administrator to make an election under the Plan.

1.28
“Employee” shall mean a full-time, regular salaried employee eligible.

1.29
“Employer(s)” shall mean the Company and/or any of its Subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the
Committee to participate in the Plan and have adopted the Plan as a sponsor.

1.30
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.31
“401(k) Plan” shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), adopted by the Employer, as it may be amended from time to
time, or any successor thereto.

1.32
“Key Employee” shall mean any Participant who is a “key employee” (as defined in
Code Section 416(i) without regard to paragraph (5) thereof) of any Employer
whose stock is publicly traded on an established securities market or otherwise,
as determined by the Administrator based upon the 12-month period ending on each
December 31st (such 12-month period is referred to below as the “identification
period”).All Participants who are determined to be key employees under Code
Section 416(i) (without regard to paragraph (5) thereof) during the
identification period shall be treated as Key Employees for purposes of the Plan
during the 12-month period that begins on the first day of the 4th month
following the close of such identification period.

1.33
“Multiple Distribution Method” shall be a distribution method in the form of
payments over the number of years selected by the Participant with respect to
any Annual Account. Under the Multiple Distribution Method, for the first
payment with respect to an Annual Account, the vested portion of the Annual
Account shall be calculated as of the close of business on the business date
immediately preceding the Participant’s Scheduled Distribution Date, and the
payment shall be calculated by multiplying this balance by the distribution
percentage designated by the Participant. In subsequent years, the payment shall
be calculated by (i) multiplying (A) the total of the amount or amounts
distributed in prior years from the Annual Account and the vested portion of the
Annual Account as of the close of business on the business date immediately
preceding the Participant’s relevant Scheduled Distribution Date by (B) a
percentage equal to the total of the percentages for all prior Scheduled
Distributions with respect to that Annual Account and


-6-
 


--------------------------------------------------------------------------------




the percentage elected for the current Scheduled Distribution, reduced by (ii)
the total of the amount or amounts distributed in prior years from the Annual
Account (but not below zero).If the Participant had elected Scheduled
Distributions totaling 100% for any Annual Account under the Multiple
Distribution Method, then the final Scheduled Distribution shall be the balance
of the Participant’s Annual Account as of the close of business on the business
date immediately preceding the Scheduled Distribution Date.
1.34
“Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan by the Committee, (ii) who submits an executed Plan
Agreement, Election Form and Beneficiary Designation Form, if required by and
accepted by the Administrator, and (iii) whose Plan Agreement has not
terminated.

1.35
“Phantom Investment Fund” shall mean the measurement funds selected by the
Administrative Committee, in its sole discretion, which can include mutual funds
or any other investment or fund approved by the Administrative Committee. The
Administrative Committee, in its sole discretion, will determine whether there
will be one or more than one Phantom Investment Fund. As necessary, the
Administrative Committee may, in its sole discretion, discontinue, substitute or
add a Phantom Investment Fund. Each such action will take effect as of the date
specified by the Administrative Committee after giving Participants advance
written notice of such change. Notwithstanding anything to the contrary herein,
a Participant’s Account Balance attributable to amounts deferred on or after
January 1, 2006 and which are not invested in or allocated to the Company Stock
Fund, shall be allocated into the single or multiple Phantom Investment Funds
designated by the Administrative Committee as the default Phantom Investment
Funds for such purpose. Such Account Balances shall remain allocated into the
default Phantom Investment Funds until such time as the Participants select
their own Phantom Investment Funds.

1.36
“Plan” shall mean the NCI Building Systems, Inc. Deferred Compensation Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as they
may be amended from time to time.

1.37
“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant.

1.38
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.


-7-
 


--------------------------------------------------------------------------------




1.39
“Retirement”, “Retire(s)” or “Retired” shall be defined as follows:

(a)
For purposes of determining a Participant’s Benefit Distribution Date described
in Section 1.10(a) and whether a Participant qualifies for the benefit set forth
in Article 6, ‘Retirement’, ‘Retire(s)’ or ‘Retired’ shall mean, with respect to
an Employee, separation from service with all Employers for any reason other
than death or Disability, as determined in accordance with Code Section 409A and
related Treasury guidance and Regulations, on or after the earlier of (i) the
attainment of age fifty-nine and one-half (59 1/2) with at least twenty-five
(25) full Years of Service or (ii) the attainment of age sixty-five (65); and
shall mean with respect to a Director who is not an Employee, separation from
service as a Director with all Employers. If a Participant is both an Employee
and a Director, Retirement shall not occur until he or she Retires as both an
Employee and a Director.

(b)
For the sole purpose of applying the vesting provisions of Section 3.8(d),
‘Retirement’, ‘Retire(s)’ or ‘Retired’ shall mean the separation from service
with all Employers for any reason other than death or Disability on or after the
earlier of (i) the attainment of age fifty-nine and one-half (59 1/2) with at
least twenty-five (25) full Years of Service or (ii) the attainment of age
sixty-five (65).

1.40
“Retirement Benefit” shall mean the benefit set forth in Article 6 due to
Retirement.

1.41
“Scheduled Distribution” and “Scheduled Distribution Date” shall have the
meanings set forth in Section 4.1.

1.42
“Subsidiary” means any entity with which the Company would be considered a
single employer under Section 414(b) of the Code.

1.43
“Terminate the Plan”, “Termination of the Plan” shall mean a determination by an
Employer’s board of directors that (i) all of its Participants shall no longer
be eligible to participate in the Plan, (ii) no new deferral elections for such
Participants shall be permitted, and (iii) such Participants shall no longer be
eligible to receive company contributions under this Plan or such earlier date
as the Committee terminates the Plan.

1.44
“Termination Benefit” shall mean the benefit set forth in Article 7 due to
Termination of Employment.

1.45
“Termination of Employment” shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability or death, as determined in accordance with Code Section 409A and
related Treasury guidance and Regulations. If a Participant is both an Employee
and a Director, a Termination of Employment shall occur only upon the
termination of the last position held.


-8-
 


--------------------------------------------------------------------------------




1.46
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 16.

1.47
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code Section
152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Administrator as meeting the definition of “unforeseeable
emergency” under Code Section 409A, related Treasury pronouncements and any
successor rulings. Furthermore, the Administrator shall have the authority to
require a Participant to provide such proof as it deems necessary to establish
the existence and significant nature of the Participant’s unforeseeable
emergency.

1.48
“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Administrator shall make a determination as
to whether any partial year of employment shall be counted as a Year of Service.

ARTICLE 2    
Selection, Enrollment, Eligibility
2.1
Selection by Committee. Participation in the Plan shall be limited to Directors
and, as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees who may participate in this Plan. A
designation of an Employee to participate with respect to a particular Plan Year
shall not automatically entitle such Participant to participate with respect to
any other Plan Year. The Committee may from time to time establish additional
eligibility requirements for participation in the Plan. Notwithstanding the
foregoing or any other Plan provision, participation in the Plan shall not
confer on a Participant the right to invest in the Company Stock Fund, unless
the Committee, in its sole discretion, designates such Participant as also
eligible to invest in the Company Stock Fund.

2.2
Enrollment and Eligibility Requirements; Commencement of Participation.

(a)
As a condition to participation, each Director or selected Employee who is
eligible to participate in the Plan effective as of the first day of a Plan Year
shall complete, execute and return to the Administrator a Plan Agreement and an
Election Form, prior to the first day of such Plan Year, or such other deadline
as


-9-
 


--------------------------------------------------------------------------------




may be established by the Administrator in its sole discretion subject to the
requirements of Section 409A. In addition, the Administrator shall establish
from time to time such other enrollment requirements as it determines, in its
sole discretion, are necessary.
(b)
As a condition to participation, a Director or selected Employee who first
becomes eligible to participate in this Plan after the first day of a Plan Year
must complete, execute and return to the Administrator a Plan Agreement and an
Election Form within thirty (30) days after he or she first becomes eligible to
participate in the Plan, or within such other deadline as may be established by
the Administrator, in its sole discretion, subject to the requirements of
Section 409A. In such event, such person’s participation in this Plan shall not
commence earlier than the date determined by the Administrator pursuant to
Section 2.2(c) and such person shall not be permitted to defer under this Plan
any portion of compensation attributable to services performed prior to his or
her participation commencement date, except to the extent permissible under Code
Section 409A and related Treasury guidance or Regulations.

(c)
Each Director or selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Administrator
determines, in its sole discretion, that the Director or Employee has met all
enrollment requirements set forth in this Plan and required by the
Administrator, including returning all required documents to the Administrator
within the specified time period. A Director or selected Employee who has met
the enrollment requirements established by the Administrator may subsequently
change any initial deferral election by submitting a new Election Form to the
Administrator no later than the date on which the initial deferral election
becomes irrevocable as set forth in Section 3.3. The Administrator shall process
such Participant’s deferral election as soon as Administratively practicable
after such deferral election is submitted to and accepted by the Administrator.

(d)
If a Director or an Employee fails to meet all requirements contained in this
Section 2.2 within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

ARTICLE 3    
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/ Vesting/Crediting/Taxes
3.1
Minimum Deferrals.

(e)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus and/or Director Fees in
the following minimum amounts for each deferral elected:


-10-
 


--------------------------------------------------------------------------------




Deferral
Minimum Amount
Base Salary and/or Bonus
$5,000 aggregate
Director Fees
$0

If the Administrator determines, in its sole discretion, prior to the beginning
of a Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero.
3.2
Maximum Deferral.

(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus and/or Director Fees up to
the following maximum percentages for each deferral elected:

Deferral
Maximum Percentage
Base Salary
80%
Bonus
90%
Director Fees
100%

(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount shall be limited to the amount of compensation not yet earned by the
Participant as of the date the Participant submits a Plan Agreement and Election
Form to the Administrator for acceptance, except to the extent permissible under
Code Section 409A and related Treasury guidance or Regulations.

3.3
Election to Defer; Effect of Election Form.

(a)
First Year of Plan Participation. In connection with a Participant’s
commencement of elective participation in the Plan, the Participant shall make
an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Administrator deems necessary or desirable under the Plan. For these elections
to be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Administrator (in accordance with Section 2.2 above) and
accepted by the Administrator.

(b)
Subsequent Plan Years of Participation. For each succeeding Plan Year of
participation, a Participant may elect to defer Base Salary, Bonus and Director
Fees and such other compensation that is eligible for deferral as designated by
the Administrative Committee, and may make such other elections as the


-11-
 


--------------------------------------------------------------------------------




Administrator deems necessary or desirable under the Plan by timely delivering
an Election Form to the Administrator, in accordance with its rules and
procedures, before the December 31st preceding the Plan Year in which such
compensation is earned, or before such other deadline established by the
Administrator in accordance with the requirements of Code Section 409A and
related Treasury guidance or Regulations. With respect to compensation earned
over one or more consecutive fiscal years of an Employer that is not payable
during the service period, the Administrator may determine that a Participant
may defer such compensation by making an election before the last day of the
fiscal year preceding the first fiscal year in which the services are performed.
Any deferral election(s) made in accordance with this Section 3.3(b) shall be
irrevocable as of the last day of the election period; provided, however, that
if the Administrator requires Participants to make a deferral election for
“performance-based compensation” by the deadline(s) described above, it may, in
its sole discretion, and in accordance with Code Section 409A and related
Treasury guidance or Regulations, permit a Participant to subsequently change
his or her deferral election for such compensation by submitting an Election
Form to the Administrator no later than the deadline established by the
Administrator pursuant to Section 3.3(c) below.
(c)
Performance-Based Compensation. Notwithstanding the foregoing, the Administrator
may, in its sole discretion, determine that an irrevocable deferral election
pertaining to “performance-based compensation” based on services performed over
a period of at least twelve (12) months, may be made by timely delivering an
Election Form to the Administrator, in accordance with its rules and procedures,
no later than six (6) months before the end of the performance service period
for which the performance bonus is paid, and prior elections will become
irrevocable as of such date. “Performance-based compensation” shall be
compensation, the payment or amount of which is contingent on pre-established
organizational or individual performance criteria, which satisfies the
requirements of Code Section 409A and related Treasury guidance or Regulations.
In order to be eligible to make a deferral election for performance-based
compensation, a Participant must perform services continuously from a date no
later than the date upon which the performance criteria for such compensation
are established through the date upon which the Participant makes a deferral
election for such compensation. In no event shall an election to defer
performance-based compensation be permitted after such compensation has become
both substantially certain to be paid and readily ascertainable.

(d)
Compensation Subject to Risk of Forfeiture. With respect to compensation (i) to
which a Participant has a legally binding right to payment in a subsequent year,
and (ii) that is subject to a forfeiture condition requiring the Participant’s
continued services for a period of at least twelve (12) months from the date the


-12-
 


--------------------------------------------------------------------------------




Participant obtains the legally binding right, the Administrator may, in its
sole discretion, determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the
Administrator in accordance with its rules and procedures, no later than the
30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse.
3.4
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Bonus and/or Director
Fees portion of the Annual Deferral Amount shall be withheld at the time the
Bonus or Director Fees are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself. Annual Deferral Amounts
shall be credited to the Participant’s Annual Account for such Plan Year at the
time such amounts would otherwise have been paid to the Participant.

3.5
Company Contribution Amount.

(a)
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

(b)
For each Plan Year, the Committee may, in its sole discretion, credit any amount
it desires to any Participant’s Annual Account under this Plan, which amount
shall be part of the Participant’s Company Contribution Amount for that Plan
Year. The Participant must have elected to make deferrals under this Plan in
order to be eligible for the Company Contribution Amount. The amount so credited
to a Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited to the Participant’s Annual Account
for the applicable Plan Year on a date or dates to be determined by the
Administrator, in its sole discretion.

3.6
Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the
Administrator, in its sole discretion, to make up for certain limits applicable
to the 401(k) Plan, as


-13-
 


--------------------------------------------------------------------------------




identified by the Administrator; provided, that any such amounts credited to a
Participant hereunder shall be determined in a manner that is consistent with
the requirements of Code Section 409A, if applicable. The amount so credited to
a Participant for any Plan Year (i) may be smaller or larger than the amount
credited to any other Participant (and may be zero), and (ii) may differ from
the amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Administrator, in its sole discretion. In order to
receive the Company Restoration Matching Amount, a Participant must have made an
irrevocable election to participate in the 401(k) Plan for the Plan Year with
respect to which the Company Restoration Matching Amount is credited under this
Plan, at a level of pre-tax contributions not less than 6% of eligible
compensation, prior to the first day of such Plan Year.
3.7
Crediting of Amounts after Benefit Distribution. Notwithstanding any provision
in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount or
(iii) the Company Restoration Matching Amount, would otherwise be credited to
the Participant’s Account Balance, such amounts shall not be credited to the
Participant’s Account Balance, but may, in the Administrative Committee’s sole
discretion, be paid to the Participant in a manner determined by the
Administrative Committee.

3.8
Vesting.

(a)
A Participant shall at all times be 100% vested in the portion of his or her
Account Balance attributable to Annual Deferral Amounts.

(b)
A Participant shall vest in each Company Contribution Amount, plus amounts
credited and debited on such amount, in accordance with the schedule below based
on the number of full Plan Years following the Plan Year to which the
contribution relates. However, on or prior to the date on which a Participant is
awarded a Company Contribution Amount for a Plan Year, the Committee, in its
sole discretion, may designate a different vesting schedule in lieu of the
schedule described below that will apply to such Company Contribution Amount.
Unless otherwise declared by the Committee, a new vesting schedule shall apply
to each Company Contribution Amount.


-14-
 


--------------------------------------------------------------------------------




Plan Years Following Year to which Contribution Relates
Vested Percentage
Less than 1 year
0%
1 year or more, but less than 2 years
33 1/3%
2 years or more, but less than 3 years
66 2/3%
3 years or more
100%

(c)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts (pursuant to Section 3.9), only to the extent that
the Participant is vested in employer matching contributions allocated to him
under the 401(k) Plan, as determined by the Administrator in its sole
discretion.

(d)
Notwithstanding anything to the contrary contained in this Section 3.8, in the
event of a Change in Control, or upon a Participant’s Retirement, death while
employed by an Employer, or Disability (as defined in Section 1.25(b)), any
amounts that are not vested in accordance with Sections 3.8(b) or 3.8(c) above,
shall immediately become 100% vested (if it is not already vested in accordance
with the above vesting schedules).

(e)
Notwithstanding subsection 3.8(d) above, the vesting schedules described in
Sections 3.8(b) and 3.8(c) shall not be accelerated upon a Change in Control to
the extent that the Administrator determines that such acceleration would cause
the deduction limitations of Section 280G of the Code to become effective. In
the event of such a determination, the Participant may request independent
verification of the Administrator’s calculations with respect to the application
of Section 280G. In such case, the Administrator must provide to the Participant
within ninety (90) days of such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”).
The opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.

(f)
Section 3.8(e) shall not prevent the acceleration of the vesting schedules
described in Sections 3.8(b) and 3.8(c) if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.

(g)
Notwithstanding anything to the contrary contained herein, the Committee or the
Board of Directors of the Company may, in its sole discretion, accelerate the


-15-
 


--------------------------------------------------------------------------------




vesting schedule applicable to all or any portion of a Participant’s Account
Balance.
3.9
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

(a)
Phantom Investment Portfolio Program. The Participant may elect one or more of
the Phantom Investment Funds and the Company Stock Fund, for the purpose of
crediting or debiting additional amounts to his or her Account Balance provided
that Participants may elect the Company Stock Fund, only if designated by the
Committee in accordance with Section 2.1 of the Plan.

(b)
Election of Phantom Investment Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Phantom Investment Fund(s) and the
Company Stock Fund (as described in Section 3.9(a) above) to be used to
determine the amounts to be credited or debited to his or her Account Balance.
If a Participant does not elect any of the Phantom Investment Funds or the
Company Stock Fund, as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the Phantom Investment
Fund designated as the default Phantom Investment Fund by the Administrative
Committee, in its sole discretion. The Participant may (but is not required to)
elect, by submitting an Election Form to the Administrator that is accepted by
the Administrator, to add or delete one or more Phantom Investment Fund(s) and
the Company Stock Fund to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Phantom Investment
Fund or the Company Stock Fund, provided that, an allocation to the Company
Stock Fund pursuant to a Participant’s election shall be irrevocable and the
Participant may not thereafter reallocate such amount to any of the Phantom
Investment Funds. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Administrator, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Administrator, in its sole discretion, may impose limitations
on the frequency with which one or more of the Phantom Investment Funds elected
in accordance with this Section 3.9(b) may be added or deleted by such
Participant; furthermore, the Administrator, in its sole discretion, may impose
limitations on the frequency with which the Participant may change the portion
of his or her Account Balance allocated to each


-16-
 


--------------------------------------------------------------------------------




previously or newly elected Phantom Investment Fund or the Company Stock Fund.
(c)
Proportionate Allocation. In making any election described in Section 3.9(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Annual Deferral Amount and Account
Balance, as applicable, to be allocated/reallocated.

(d)
Crediting or Debiting Method. The performance of each Phantom Investment Fund
and the Company Stock Fund (either positive or negative) will be determined on a
daily basis based on the manner in which such Participant’s Account Balance has
been hypothetically allocated among the Phantom Investment Funds and the Company
Stock Fund by the Participant. Any dividends attributable to Company Stock shall
be credited to the Participant’s Company Stock Fund as of the record date and
shall be paid in accordance with Article 4 of the Plan.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary and except as otherwise provided in Section 16.4
of the Plan, the Phantom Investment Funds and the Company Stock Fund are to be
used for measurement purposes only, and a Participant’s election of any such
Phantom Investment Fund and Company Stock Fund, the allocation of his or her
Account Balance thereto, the calculation of additional amounts and the crediting
or debiting of such amounts to a Participant’s Account Balance shall not be
considered or construed in any manner as an actual investment of his or her
Account Balance in any such Phantom Investment Fund or Company Stock Fund. In
the event that the Company or the Trustee (as that term is defined in the Trust,
if any), in its own discretion, decides to invest funds in any or all of the
investments on which the Phantom Investment Funds or Company Stock Fund are
based, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust, if any; the
Participant shall at all times remain an unsecured creditor of the Company.

(f)
Allocation to the Company Stock Fund. Notwithstanding any other provision of the
Plan and subject to distribution pursuant to Article 4, 5, 6, 7, 8 or 9, any
allocation of a Participant’s Account Balance, into the Company Stock Fund,
shall be irrevocable.

3.10
FICA and Other Taxes.

(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is


-17-
 


--------------------------------------------------------------------------------




not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Administrator may reduce the Annual Deferral Amount in order to
comply with this Section 3.10.
(b)
Company Restoration Matching Amounts and Company Contribution Amounts. When a
Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary and/or Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts. Alternatively, the Participant’s Employer may
withhold at the end of the calendar year or within 3 months after the end of the
calendar year from the Participants Base Salary and/or Bonus that is not
deferred, in order to comply with this Section 3.10. If the end of the calendar
year or the three month method described above is used, FICA and other
employment taxes must also be paid with respect to interest earned on the
deferrals.

(c)
Distributions. The Participant’s Employer(s), or the trustee of the Trust, if
any, shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, if any, in connection
with such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust, if any.

ARTICLE 4    
Scheduled Distribution; Unforeseeable Emergencies
4.1
Scheduled Distribution. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a Scheduled
Distribution from the Plan in the form of a lump sum or under the Multiple
Distribution Method with respect to (i) the Annual Deferral Amount, (ii) the
vested portion of the Company Contribution Amount attributable to the Plan Year
to which the deferral election relates and (iii) the vested portion of the
Company Restoration Matching Amount attributable to the Plan Year to which the
deferral election relates. The Scheduled Distribution shall be made in
accordance with this Section 4.1, in an amount that is equal to the portion of
the Annual Deferral Amount, the vested portion of the Company Contribution
Amount and the vested portion of the Company Restoration Matching Amount that
the Participant elected to have distributed as a Scheduled Distribution, plus
amounts credited or debited in the manner provided in Section 3.9 above on such
amounts, payable in a lump sum or calculated in accordance with the Multiple
Distribution Method. Subject to the other terms and conditions of this Plan,
each Scheduled Distribution elected shall be paid out during a sixty (60) day
period commencing immediately after the “Scheduled


-18-
 


--------------------------------------------------------------------------------




Distribution Date.” The “Scheduled Distribution Date” shall be the first day of
any Plan Year designated by the Participant. The Plan Year designated by the
Participant must be at least three (3) Plan Years after the end of the Plan Year
to which the amounts subject to the Scheduled Distribution election relate,
unless otherwise provided on an Election Form approved by the Administrator in
its sole discretion. By way of example, if a Scheduled Distribution is elected
for Annual Deferral Amounts that are earned in the Plan Year commencing January
1, 2007, the earliest Scheduled Distribution Date that may be designated by a
Participant would be January 1, 2011, and the Scheduled Distribution would
become payable during the sixty (60) day period commencing immediately after
such Scheduled Distribution Date. A Participant may elect to receive the
Scheduled Distribution for each Annual Account in the form of the Multiple
Distribution Method; provided, however, that the maximum number of Scheduled
Distribution Dates that are unpaid and due to a Participant from his entire
Account Balance prior to termination of employment is ten.
4.2
Postponing Scheduled Distributions. A Participant may elect to postpone all or a
portion of a Scheduled Distribution described in Section 4.1 above, and have
such amount paid out during a sixty (60) day period commencing immediately after
an allowable alternative distribution date designated by the Participant in
accordance with this Section 4.2. In order to make this election, the
Participant must submit a new Scheduled Distribution Election Form to the
Administrator in accordance with the following criteria:

(e)
Such Scheduled Distribution Election Form must be submitted to and accepted by
the Administrator in its sole discretion at least twelve (12) months prior to
the Participant’s previously designated Scheduled Distribution Date;

(f)
The new Scheduled Distribution Date selected by the Participant must be the
first day of a Plan Year, and must be at least five years after the previously
designated Scheduled Distribution Date; and

(g)
The election of the new Scheduled Distribution Date shall have no effect until
at least twelve (12) months after the date on which the election is made.

4.3
Other Benefits Take Precedence Over Scheduled Distributions. Should a Benefit
Distribution Date occur that triggers a benefit under Articles 5, 6, 7, 8, or 9,
any Annual Deferral Amount that is subject to a Scheduled Distribution election
under Section 4.1 shall not be paid in accordance with Section 4.1, but shall be
paid in accordance with the other applicable Article. Notwithstanding the
foregoing, the Administrator shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and related Treasury guidance and
Regulations.

4.4
Unforeseeable Emergencies.


-19-
 


--------------------------------------------------------------------------------




(c)
If the Participant experiences an Unforeseeable Emergency, the Participant may
petition the Administrator to receive a partial or full payout from the Plan,
subject to the provisions set forth below.

(d)
The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date on which the amount becomes payable, as determined by the
Administrator in its sole discretion, or (ii) the amount necessary to satisfy
the Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or
local income taxes or penalties reasonably anticipated as a result of the
distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

(e)
If the Administrator, in its sole discretion, approves a Participant’s petition
for payout from the Plan, the Participant shall receive a payout from the Plan
within sixty (60) days of the date of such approval, and the Participant’s
deferrals under the Plan shall be terminated as of the date of such approval.

(f)
In addition, a Participant’s deferral elections under this Plan shall be
terminated to the extent the Administrator determines, in its sole discretion,
that termination of such Participant’s deferral elections is required pursuant
to Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer’s 401(k) Plan. If the Administrator determines, in
its sole discretion, that a termination of the Participant’s deferrals is
required in accordance with the preceding sentence, the Participant’s deferrals
shall be terminated as soon as Administratively practicable following the date
on which such determination is made.

(g)
Notwithstanding the foregoing, the Administrator shall interpret all provisions
relating to a payout and/or termination of deferrals under this Section 4.4 in a
manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.

4.5
Distributions from the Company Stock Fund. Notwithstanding any other Plan
provision, a Participant shall receive a distribution of the portion of his or
her Account Balance allocated to the Company Stock Fund in the number of whole
shares of Common Stock that are reflected as a bookkeeping entry as of the date
of the Participant’s distribution, with any fractional share to be paid in cash,
subject to applicable withholding pursuant to Section 3.10 of the Plan.


-20-
 


--------------------------------------------------------------------------------




ARTICLE 5    
Change in Control Benefit
5.1
Change in Control Benefit. If a Change in Control occurs prior to a
Participant’s Termination of Employment, Retirement, death or Disability, a
Participant’s deferral elections shall immediately terminate with respect to any
prospective compensation payable after the Change in Control, and the
Participant shall be entitled to receive a Change in Control Benefit, which
shall be equal to the Participant’s vested Account Balance, calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, as
determined by the Administrator in its sole discretion. Notwithstanding the
foregoing provisions, a Participant whose deferral elections ceased with respect
to prospective compensation payable after a Change of Control and who would
otherwise continue to be, or subsequently is designated as, an eligible Employee
following the Change in Control, may elect to enroll in the Plan pursuant to the
provisions of Article 2 for any Plan Year beginning after the effective date of
the Change in Control for which the Participant is an eligible Employee.

5.2
Payment of Change in Control Benefit. The Change in Control Benefit, if any,
shall be paid to the Participant in a lump sum payment no later than ten (10)
days after the Participant’s Benefit Distribution Date.

ARTICLE 6    
Retirement Benefit
6.1
Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Administrator in its sole discretion.

6.2
Payment of Retirement Benefit.

(h)
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect the form in which his or her Annual Account for such
Plan Year will be paid. Subject to the provisions set forth in 6.2(c), a
Participant may elect to receive each Annual Account as a Retirement Benefit in
the form of a lump sum or pursuant to an Annual Installment Method of five (5)
or ten (10) years. If a Participant does not make any election with respect to
the payment of an Annual Account, then the Participant shall be deemed to have
elected to receive such Annual Account as a lump sum.

(i)
A Participant may change the form of payment for an Annual Account by submitting
an Election Form to the Administrator in accordance with the following criteria:


-21-
 


--------------------------------------------------------------------------------




(i)
The election to modify the form of payment for such Annual Account shall have no
effect until at least twelve (12) months after the date on which the election is
made; and

(ii)
The first payment related to such Annual Account shall be delayed at least five
(5) years from the originally scheduled Benefit Distribution Date for such
Annual Account, as described in Section 1.10(a).

For purposes of applying the requirements above, the right to receive an Annual
Account in installment payments shall be treated as the entitlement to a single
payment. The Administrator shall interpret all provisions relating to an
election described in this Section 6.2 in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations.
(j)
The Election Form most recently accepted by the Administrator that has become
effective shall govern the payout of the applicable Annual Account; provided,
however, that if the value of Participant’s vested Annual Account balance is
less than $50,000 at the time of the Participant’s Benefit Distribution Date,
the Participant’s vested Annual Account balance shall be distributed to the
Participant in a lump sum payment notwithstanding a Participant’s election to
receive an Annual Account in installment payments.

(k)
The lump sum payment shall be made, or installment payments shall commence, no
later than sixty (60) days after the Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than sixty (60) days
after each anniversary of the Benefit Distribution Date.

ARTICLE 7    
Termination Benefit
7.1
Termination Benefit. A Participant who experiences a Termination of Employment
shall receive, as a Termination Benefit, his or her vested Account Balance,
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date, as determined by the Administrator in its sole discretion.

7.2
Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant in a lump sum payment no later than thirty (30) days after the
Participant’s Benefit Distribution Date.

ARTICLE 8    
Disability Benefit
8.1
Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance,


-22-
 


--------------------------------------------------------------------------------




calculated as of the close of business on or around the Participant’s Benefit
Distribution Date, as determined by the Administrator in its sole discretion.
8.2
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than thirty (30) days after the
Participant’s Benefit Distribution Date.

ARTICLE 9    
Death Benefit
9.1
Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death Benefit
upon the Participant’s death which will be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Administrator in
its sole discretion.

9.2
Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) in a lump sum payment no later than thirty (30) days after the
Participant’s Benefit Distribution Date.

ARTICLE 10    
Beneficiary Designation
10.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

10.2
Beneficiary Designation. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and returning it to the
Administrator or its designated agent. A Participant shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Administrator prior to his or her death.

10.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received by the Administrator or its designated agent.


-23-
 


--------------------------------------------------------------------------------




10.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate. If the Beneficiary, whether under a valid Beneficiary
designation or under the preceding sentence, shall survive the Participant but
die before receiving all payments hereunder, the balance of the benefits which
would have been paid to the Beneficiary had he or she lived shall, unless the
Participant’s designation provided otherwise, be distributed to the
Beneficiary’s estate.

10.5
Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Administrator shall
have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Administrator’s satisfaction.

10.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers, the
Administrator, the Administrative Committee and the Committee from all further
obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.

ARTICLE 11    
Leave of Absence
11.1
Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a separation from service, as
determined by the Administrator in accordance with Code Section 409A and related
Treasury guidance and Regulations, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3.

11.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a separation from
service, as determined by the Administrator in accordance with Code Section 409A
and related Treasury guidance and Regulations, such Participant shall continue
to be eligible for the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in
accordance with the provisions of those Articles. However, no amounts shall be
withheld during the remainder of the Plan Year in which the unpaid leave of
absence is taken and during any subsequent Plan Years in which his unpaid leave
of absence continues. Further, during the unpaid leave of absence, the
Participant shall not be allowed to make any new deferral elections. However, if
the Participant returns to employment, the Participant may elect to defer an
Annual Deferral Amount for the Plan


-24-
 


--------------------------------------------------------------------------------




Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Administrator for each such election in accordance with Section 3.3 above.
11.3
Leaves Resulting in Separation from Service. In the event that a Participant’s
leave of absence from his or her Employer constitutes a separation from service,
as determined by the Administrator in accordance with Code Section 409A and
related Treasury guidance and Regulations, the Participant’s vested Account
Balance shall be distributed to the Participant in accordance with Article 6 or
7 of this Plan, as applicable.

ARTICLE 12    
Termination of Plan, Amendment or Modification
12.1
Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to Terminate the Plan.
Furthermore, the Committee may terminate this Plan as to all or any Employers.
In the event of a Termination of the Plan, the Phantom Investment Funds
available to Participants following the Termination of the Plan shall be
comparable in number and type to those Phantom Investment Funds available to
Participants in the Plan Year preceding the Plan Year in which the Termination
of the Plan is effective. Following a Termination of the Plan, Participant
Account Balances shall remain in the Plan until the Participant becomes eligible
for the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the
provisions of those Articles. The Termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination. Notwithstanding the
foregoing, to the extent permissible under Code Section 409A and related
Treasury guidance or Regulations, during the thirty (30) days preceding or
within twelve (12) months following a Change in Control, an Employer shall be
permitted to (i) terminate the Plan by action of its board of directors, and
(ii) distribute the vested Account Balances to Participants in a lump sum no
later than twelve (12) months after the Change in Control, provided that all
other substantially similar arrangements sponsored by such Employer are also
terminated and all balances in such arrangements are distributed within twelve
(12) months of the termination of such arrangements. The Committee may terminate
the Plan and distribute vested Account Balances to Participants in a lump sum at
any other time only to the extent, and in the manner, permissible under Code
Section 409A and related Treasury guidance or Regulations.

12.2
Amendment.

(a)
The Committee may, at any time, amend or modify the Plan in whole or in part.
Notwithstanding the foregoing, (i) no amendment or modification shall be


-25-
 


--------------------------------------------------------------------------------




effective to decrease the value of a Participant’s vested Account Balance in
existence at the time the amendment or modification is made, and (ii) no
amendment or modification of Section 13.2 of the Plan shall be effective after a
Change in Control.
(b)
Notwithstanding any provision of the Plan to the contrary, in the event that the
Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A and related Treasury guidance or Regulations, the Company may (i)
adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A and related Treasury guidance or Regulations.

12.3
Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Committee may only amend or terminate such provisions as
they apply to that Participant with the written consent of the Participant.

12.4
Effect of Payment. The full payment of the Participant’s vested Account Balance
under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan, and the Participant’s Plan Agreement shall terminate.

ARTICLE 13    
Administration
13.1
Administrator Duties. Except as otherwise provided in this Article 13, this Plan
shall be administered by the Administrator, which shall consist of the Vice
President - Human Resources (or such other person or committee appointed by the
Administrative Committee). Members of the Administrator may be Participants
under this Plan. The Administrator shall also have the discretion and authority
to (i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan, and (ii) decide or resolve any and all
questions, including benefit entitlement determinations, compensation subject to
deferral and interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Administrator who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by a Participant or the Company. The Administrator shall
not be liable for any decision or action taken in good faith in connection with
the administration of this Plan. Without limiting the generality of the
foregoing, any such decision or action taken by the Administrator in reliance
upon any information supplied to it by an officer of


-26-
 


--------------------------------------------------------------------------------




the Company, the Company’s legal counsel, or the Company’s independent
accountants in connection with the administration of this Plan shall be deemed
to have been taken in good faith.
13.2
Administration Upon Change In Control. Within one hundred and twenty (120) days
following a Change in Control, the individuals who comprised the Administrator
immediately prior to the Change in Control (whether or not such individuals are
members of the Administrator following the Change in Control) may, by written
consent of the majority of such individuals, appoint an independent third party
Administrator (the “Administrator”) to perform any or all of the Administrator’s
duties described in Section 13.1 above, including without limitation, the power
to determine any questions arising in connection with the administration or
interpretation of the Plan, and the power to make benefit entitlement
determinations. Upon and after the effective date of such appointment, (i) the
Company must pay all reasonable Administrative expenses and fees of the
Administrator, and (ii) the Administrator may only be terminated with the
written consent of the majority of Participants with an Account Balance in the
Plan as of the date of such proposed termination. Notwithstanding the foregoing
provisions of this Section 13.2 or the definition of Change in Control set forth
in Section 1.12 of the Plan to the contrary, the consummation of the
“Transactions” (as defined in the Investment Agreement by and between the
Company and Clayton, Dubilier and Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership, dated as of August 14, 2009 (as it may be amended
from time to time)) shall not constitute a Change in Control for purposes of
this Section 13.2.

13.3
Agents. In the administration of this Plan, the Administrator and the
Administrative Committee may, from time to time, employ agents and delegate to
them such Administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel.

13.4
Binding Effect of Decisions. The decision or action of the Committee,
Administrator or Administrative Committee, as applicable, with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan (including whether and when there has been a
termination of an Employee’s employment) and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

13.5
Indemnity of Administrator. All Employers shall indemnify and hold harmless the
members of the Administrator, the Committee, the Administrative Committee and
any Employee to whom the duties of any such entities may be delegated, against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by the Administrator, the Administrative Committee, the
Committee or any of their members, or any such Employee.


-27-
 


--------------------------------------------------------------------------------




13.6
Employer Information. To enable the Committee, Administrative Committee and/or
Administrator to perform its functions, the Company and each Employer shall
supply full and timely information to the Committee, Administrative Committee
and/or Administrator, as the case may be, on all matters relating to the Plan,
the Trust, if any, the Participants and their Beneficiaries, the Account
Balances of the Participants, the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee,
Administrative Committee or Administrator may reasonably require.

ARTICLE 14    
Other Benefits and Agreements
14.1
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 15    
Claims Procedures
15.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Administrative Committee a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

15.2
Notification of Decision. The Administrative Committee shall consider a
Claimant’s claim within a reasonable time, but no later than ninety (90) days
after receiving the claim. If the Administrative Committee determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Administrative Committee expects
to render the benefit determination. The Administrative Committee shall notify
the Claimant in writing:

(a)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or


-28-
 


--------------------------------------------------------------------------------




(b)
that the Administrative Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)
an explanation of the claim review procedure set forth in Section 15.3 below;
and

(v)
a statement of the Claimant’s right, following an adverse benefit determination
on review, to bring a civil action under ERISA Section 502(a) if the claim is
denied on appeal..

15.3
Review of a Denied Claim. On or before sixty (60) days after receiving a notice
from the Administrative Committee that a claim has been denied, in whole or in
part or within 60 days after the date on which such denial is considered to have
occurred), a Claimant (or the Claimant’s duly authorized representative) may
file with the Administrative Committee a written request for a review of the
denial of the claim. The Claimant (or the Claimant’s duly authorized
representative):

(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Administrative Committee, in its sole
discretion, may grant.

15.4
Decision on Review. The Administrative Committee shall render its decision on
review promptly, and no later than sixty (60) days after the Administrative
Committee receives the Claimant’s written request for a review of the denial of
the claim. If the Administrative Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial sixty (60) day period. In no event shall such extension exceed a period
of sixty (60) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Administrative Committee expects to render the benefit
determination. In rendering its decision, the Administrative Committee shall
take into


-29-
 


--------------------------------------------------------------------------------




account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

15.5
Legal Action. Benefits under this Plan will only be paid if the Administrative
Committee decides, in its discretion, that a person is entitled to them.
Moreover, no action at law or in equity shall be brought to recover benefits
under this Plan prior to the date the claimant has exhausted the Administrative
process of appeal available under the Plan.

ARTICLE 16    
Trust
16.1
Establishment of the Trust. In order to provide assets from which to fulfill its
obligations to the Participants and their Beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan, (the “Trust”).

16.2
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

16.3
Distributions From the Trust. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.

16.4
Common Stock for the Company Stock Fund. If a Trust is established, the Company
may contribute shares of its Treasury Stock to such Trust in order to make
distributions from the Company Stock Fund pursuant to Section 4.5 of the Plan.


-30-
 


--------------------------------------------------------------------------------




ARTICLE 17    
Miscellaneous
17.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) to the extent possible in a manner consistent
with the intent described in the preceding sentence, and (ii) in accordance with
Code Section 409A and related Treasury guidance and Regulations.

17.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future. The benefits provided under this
Plan shall be a general, unsecured obligation of the Employer payable solely
from the general assets of the Employer, and neither the Participant nor the
Participant’s Beneficiary or estate shall have any interest in any assets of the
Employer by virtue of this Plan.

17.3
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

17.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law or court
order in the event of a Participant’s or any other person’s bankruptcy or
insolvency or be transferable to a spouse as a result of a property settlement
or otherwise. Any attempt at such an assignment, allocation, seizure,
attachment, garnishment sequestration, transfer or encumbrance shall vest no
right in the person or entity to whom the right or property is purportedly
assigned, allocated or transferred (or for whose benefit the right or property
is purportedly encumbered). These prohibitions apply to any creditor, spouse,
former spouse, heir, estate or Beneficiary of a Participant.

17.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment


-31-
 


--------------------------------------------------------------------------------




relationship that can be terminated at any time for any reason, or no reason,
with or without cause, and with or without notice, unless expressly provided in
a written employment agreement. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of any Employer, either as
an Employee or a Director, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.
17.6
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Administrator, Administrative Committee and Committee by furnishing any
and all information requested by the Administrator, Administrative Committee
and/or Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator, Administrative Committee and/or Committee may deem necessary.

17.7
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

17.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

17.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Texas without
regard to its conflicts of laws principles.

17.10
Notice. Any notice or filing required or permitted to be given to the
Administrator or Administrative Committee under this Plan shall be sufficient if
in writing and hand-delivered, or sent by registered or certified mail, to the
address below:

NCI Building Systems, Inc.
Attn: Administrator
c/o Vice President of Human Resources
10943 North Sam Houston Parkway West
Houston, Texas 77064




NCI Building Systems, Inc.
Attn: Administrative Committee
10943 North Sam Houston Parkway West
Houston, Texas 77064

-32-
 


--------------------------------------------------------------------------------




Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
17.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

17.12
Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

17.13
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

17.14
Incompetent. If the Administrator and/or the Administrative Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Administrator and/or Administrative Committee may
direct payment of such benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or incapable person. The
Administrator and/or Administrative Committee, as applicable, may require proof
of minority, incompetence, incapacity or guardianship, as it may deem
appropriate prior to distribution of the benefit. Any payment of a benefit shall
be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

17.15
Court Order. The Administrator and the Administrative Committee are authorized
to comply with any court order in any action in which the Plan or the
Administrator or the Administrative Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Administrator and the Administrative Committee shall interpret this provision in
a manner that is consistent with Code Section 409A and other applicable tax law.

17.16
Distribution in the Event of Income Inclusion Under 409A. If any portion of a
Participant’s Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to meet
the requirement of Code Section 409A and related Treasury guidance or
Regulations, the Participant may petition the Administrative Committee for a
distribution of that portion of his or her Account


-33-
 


--------------------------------------------------------------------------------




Balance that is required to be included in his or her income. Upon the grant of
such a petition, which grant shall not be unreasonably withheld, the
Participant’s Employer shall distribute to the Participant immediately available
funds in an amount equal to the portion of his or her Account Balance required
to be included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which amount shall not exceed the Participant’s unpaid vested Account Balance
under the Plan. If the petition is granted, such distribution shall be made
within ninety (90) days of the date when the Participant’s petition is granted.
Such a distribution shall affect and reduce the Participant’s benefits to be
paid under this Plan.
17.17
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Employer to ensure that the entire amount of
any distribution from this Plan is deductible, the Employer may delay payment of
any amount that would otherwise be distributed from this Plan. Any amounts for
which distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.9 above.
The delayed amounts (and any amounts credited thereon) shall be distributed to
the Participant (or his or her Beneficiary in the event of the Participant’s
death) at the earliest date the Employer reasonably anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).

17.18
Insurance. The Employers, on their own behalf or on behalf of the Trustee of the
Trust, if any, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust, if any, may choose. The Employers or the trustee of the Trust, if
any, as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

17.19
Limitation of Rights. Nothing in this Plan shall be construed to:

(a)
Give any Employee of an Employer any right to be designated a Participant in the
Plan other than in the sole discretion of the Committee;

(b)
Limit in any way the right of the Employer to terminate a Participant’s
employment at any time; or

(c)
Be evidence of any agreement or understanding, express or implied, that the
Company or any other Employer will employ a Participant in any particular
position or at any particular rate of remuneration.


-34-
 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has signed this Plan document as of
___________________, 2016.
NCI BUILDING SYSTEMS, INC.
By: __________________________________
Title: _________________________________

-35-
 


--------------------------------------------------------------------------------




APPENDIX A
LIMITED TRANSITION RELIEF MADE AVAILABLE IN ACCORDANCE WITH CODE SECTION 409A
AND RELATED TREASURY GUIDANCE AND REGULATIONS
Unless otherwise provided below, the capitalized terms below shall have the same
meaning as provided in the Plan.
1.
Opportunity to Make New Distribution Elections. Notwithstanding the required
deadline for the submission of an initial distribution election described in the
Plan, the Administrative Committee may, as permitted by Code Section 409A and
related Treasury guidance or Regulations, provide a limited period in which
existing Participants must make new elections regarding the timing and/or form
of payment of Plan benefits, by submitting an Election Form on or before the
deadline established by the Administrative Committee, which in no event shall be
later than December 31, 2007. Any change to the timing of form of payment of a
Participant’s benefit that is made in accordance with the requirements
established by the Administrative Committee pursuant to this section, shall not
be treated as a change in the form or timing of a Participant’s benefit payment
for purposes of Code Section 409A or the Plan.

The Administrator shall interpret all provisions relating to an election
submitted in accordance with this section in a manner that is consistent with
Code Section 409A and related Treasury guidance or Regulations.

-36-
 
